             Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 1 of 34




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

TANYA COOPER and JOSEPH ROSE, on                    Civil Action No.: 7:20-cv-07451
behalf of themselves and all others similarly
situated,                                           CLASS ACTION COMPLAINT

               Plaintiffs,
                                                    JURY TRIAL DEMANDED
       vs.

ANHEUSER-BUSCH, LLC,

               Defendant.


       Plaintiffs Tanya Cooper and Joseph Rose (“Plaintiffs”), individually and on behalf of all

others similarly situated, bring this class action complaint against Defendant Anheuser-Busch,

LLC (“AB” or “Defendant”). Plaintiffs make the following allegations upon personal knowledge

as to their own acts and experiences, and upon information and belief and the investigation of

counsel as to all other matters.

                                       INTRODUCTION

       1.      This is a consumer protection class action arising out of Defendant’s false and

misleading advertising of its Ritas™ Margarita, Mojito, Rosé, and Sangria beverages sold in

enclosed packages (the “Products”).

       2.      During the relevant class period, Defendant, directly and/or through its agents, has

manufactured, packaged, and sold the Products. The Products are sold through third party retailers

such as Walmart, grocery stores, and convenience and liquor stores.

       3.      During the relevant class period, Defendant has manufactured and sold beverages

it conspicuously packages as a “SPARKLING MARGARITA” (the “Margarita Products”). Based

on this representation, reasonable consumers of the Margarita Products believe that the they




                                                1
                Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 2 of 34




contain tequila. However, unbeknownst to those consumers, the Margarita Products do not contain

tequila.

           4.    During the relevant class period, Defendant has manufactured and sold beverages

it conspicuously packages as a “ROSÉ” or “SANGRIA” (the “Wine Products”). Based on these

representations, reasonable consumers of the Wine Products expect that they contain wine.

However, unbeknownst to those consumers, the Wine Products do not contain wine.

           5.    During the relevant class period, Defendant has manufactured and sold beverages

it conspicuously packages as a “MOJITO” and “SPARKLING CLASSIC COCKTAILS” (the

“Mojito Products”). Based on these representations, reasonable consumers of the Mojito Products

expect that they contain rum. However, unbeknownst to those consumers, the Mojito Products do

not contain rum.

           6.    Defendant’s packaging of the Products is therefore false and misleading.

           7.    As a result of Defendant’s false and deceptive packaging, Plaintiffs and other

members of the proposed Class (the “Class” as defined below) have purchased Products they

otherwise would not have purchased or have paid more for the Products than they otherwise would

have paid. Therefore, Plaintiffs and other members of the Class have been injured.

           8.    Plaintiffs bring this action on behalf of themselves and all others similarly situated

to halt the dissemination of Defendant’s false, misleading and deceptive packaging and

advertising, to correct the inaccurate perception it has created in the minds of consumers, and

obtain monetary redress for those who have purchased Defendant’s Products.

                                  JURISDICTION AND VENUE

           9.    The Court has original jurisdiction under 28 U.S.C. § 1332(d)(2) because the matter

in controversy, exclusive of interest and costs, exceeds the sum or value of $5,000,000, this is a




                                                   2
              Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 3 of 34




class action in which there are more than 100 Class members, and at least some Class members

are citizens of states different from Defendant.

        10.     This Court has personal jurisdiction over Defendant because Defendant

intentionally avails itself of the markets in New York through the promotion, marketing, and sale

of the Products in New York to render the exercise of jurisdiction by this Court permissible under

traditional notions of fair play and substantial justice.

        11.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(a) and (b)(2) because

a substantial part of the events and omissions giving rise to these claims occurred in this District.

Plaintiff Cooper resides, and made the purchases at issue, in this District.

                                              PARTIES

        12.     Plaintiff Tanya Cooper is a citizen of the State of New York, and at all times

relevant to this action, resided in Bedford Hills, New York. In or around December 2019, Ms.

Cooper purchased the 12-pack Lime-A-Rita as well as the 12-pack Mojito Fizz variety pack from

a Stop & Shop in Mount Kisco, New York. In purchasing the Margarita Product, Ms. Cooper saw

and relied on the word “MARGARITA” on the front package of the Margarita Product and

reasonably expected that it contained tequila. Ms. Cooper’s belief was reinforced by the salted

margarita glass displayed on the packaging. Moreover, nowhere on the packaging did Ms. Cooper

see a disclaimer or any other statement indicating that the Margarita Product does not contain

tequila, or that the product is just a flavored beer. Had Ms. Cooper known that the Margarita

Product did not contain tequila, she would not have purchased it or would have paid significantly

less for it. In purchasing the Mojito Product, Ms. Cooper saw and relied on the word “MOJITO”

on the front package of the Mojito Product and reasonably expected that it contained rum.

Moreover, nowhere on the packaging did Ms. Cooper see a disclaimer or any other statement




                                                   3
             Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 4 of 34




indicating that Mojito Product does not contain rum, or that Mojito Product is just a flavored beer.

Had Ms. Cooper known that the Mojito Product did not contain rum, she would not have purchased

it or would have paid significantly less for it. Therefore, as a direct result of Defendant’s false and

deceptive conduct, Ms. Cooper suffered injury-in-fact and lost money.

       13.     Plaintiff Joseph Rose is a citizen of the State of New York, and at all times relevant

to this action, resided in Brooklyn, New York. In or around July 2020, Mr. Rose purchased the 12-

pack Lime-A-Rita and a 12-pack Ritas Spritz Variety Pack from a Rite-Aid in Brooklyn, New

York. In purchasing the Margarita Product, Mr. Rose saw and relied on the word “MARGARITA”

on the front package of the Margarita Product and reasonably expected that it contained tequila.

Mr. Rose’s belief was reinforced by the salted margarita glass displayed on the packaging.

Moreover, nowhere on the packaging did Mr. Rose see a disclaimer or any other statement

indicating that the Margarita Product does not contain tequila, or that the Margarita Product is just

a flavored beer. Had Mr. Rose known that the Margarita Product did not contain tequila, he would

not have purchased it or would have paid significantly less for it. In purchasing the Ritas Spritz

Variety Pack, Mr. Rose saw and relied on the words “SANGRIA” and “ROSE” on the front

package of the Wine Product and reasonably expected that the product would contain wine. Mr.

Rose’s belief was reinforced by the word “SPRITZ,” as well as the wine glasses, on the front

packaging of the product. Moreover, nowhere on the packaging did Mr. Rose see a disclaimer or

any other statement indicating that the Wine Product does not contain wine, or that the Wine

Product is just a flavored beer. Had Mr. Rose known that the Wine Product did not contain wine,

he would not have purchased it or would have paid significantly less for it. Therefore, as a direct

result of Defendant’s false and deceptive conduct, Mr. Rose suffered injury-in-fact and lost money.




                                                  4
                Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 5 of 34




          14.    Despite being misled by Defendant, Plaintiffs wish to and are likely to continue

purchasing the Products in the future. Although Plaintiffs regularly purchase alcoholic beverages,

absent an injunction prohibiting the deceptive packaging and advertising described herein, they

will be unable to rely with confidence on Defendant’s packaging of the Products in the future and

will therefore abstain from purchasing the Products, even though they would like to purchase them.

Furthermore, while Plaintiffs currently believe the Products do not contain distilled liquors or

wine, they lack personal knowledge as to Defendant’s specific business practices, leaving doubt

in their minds as to the possibility that at some point in the future the Products could contain

distilled liquors or wine. This uncertainty, coupled with their desire to purchase the Products, is an

ongoing injury that can and would be rectified by an injunction enjoining Defendant from making

the misleading representations alleged herein. In addition, other Class members will continue to

purchase the Products, reasonably but incorrectly, believing that they contain distilled liquors or

wine when they do not. Thus, monetary damages alone are insufficient to remedy the harm in this

action.

          15.    Defendant Anheuser-Busch, LLC is a Delaware limited liability company

headquartered in St. Louis, Missouri. Defendant, directly and/or through its agents, is responsible

for the formulation, manufacturing, brewing, packaging, marketing, distributing, and sale of the

Products nationwide, including in California.

                                  FACTUAL ALLEGATIONS

A.        Defendant and the Products

          16.    Defendant is an American brewing company that owns brands such as Budweiser,

Stella Artois, and Michelob Ultra.




                                                  5
              Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 6 of 34




        17.      At issue in this action are Defendant’s Ritas™ brand “Margarita,” “Mojito,” “Rosé,”

and “Sangria” beverages sold in enclosed packages (the “Products”).1

        18.      The Products are sold through third party retailers such as Walmart and Total Wine,

as well as grocery stores and liquor stores.

B.      The Margarita Products

        19.      During the relevant class period, Defendant has manufactured and sold beverages

it conspicuously calls a “MARGARITA” on the packaging (the “Margarita Products”):2




1
  For purposes of clarity, this action does not challenge Ritas™ brand Margarita,” “Mojito,” “Rosé,” and “Sangria”
beverages sold in standalone cans (without enclosed packaging).
2
 The Margarita Products include but are not limited to: Lime-A-Rita, Straw-Ber-Rita, Peach-A-Rita, Water-Melon-
Rita, Berry-A-Rita, Mang-O-Rita, Lemon-Ade-Rita, Guav-A-Rita, Pome-Granate-Rita, Grape-A-Rita, Party with
Ritas Variety Pack, and all other Ritas™ brand beverages sold in enclosed packages bearing the word “Margarita”.



                                                        6
                 Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 7 of 34




           20.      It is common knowledge, and indeed definitional, that a margarita contains tequila.

When consumers order margaritas at bars or other establishments selling alcoholic beverages, they

reasonably expect to receive a cocktail containing tequila.

           21.      The Merriam-Webster dictionary defines a “margarita” as “a cocktail consisting of

tequila, lime or lemon juice, and an orange-flavored liqueur.”3 Wikipedia, an online encyclopedia, also

defines a “margarita” as “a cocktail consisting of tequila, orange liqueur, and lime juice[.]”4

           22.      Moreover, the International Bartenders Association (“IBA”), the world’s largest

bartender association and host of annual cocktail competitions, recognizes a “margarita” as a classic

cocktail made with tequila.5

           23.      In other words, reasonable consumers of the Margarita Products expect that based

on the word “MARGARITA” on the package of the Margarita Products the products would contain

tequila. This belief is further reinforced by the image of a salted margarita glass on the packaging.

           24.      However, unbeknownst to those consumers, the Margarita Products do not contain

tequila.

           25.      Moreover, nowhere on the front, sides, or top panel of the packaging (the consumer

facing panels) does Defendant state that the Margarita Products do not have tequila, or that the

Margarita Products are actually just flavored beers that taste like a margarita. Instead, the bottom

panel of the packaging, where no reasonable consumer would look prior to purchase, contains a

small font statement that the Margarita Products are actually “Malt Beverage[s] With Natural

Flavors and Caramel Color”. In any event, to the extent seen on the underside packaging,

reasonable consumers are unlikely to understand the foregoing “malt beverage” statement as


3
    https://www.merriam-webster.com/dictionary/margarita (emphasis added).
4
    https://en.wikipedia.org/wiki/Margarita (emphasis added).
5
    https://iba-world.com/cocktails/margarita/



                                                           7
              Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 8 of 34




meaning that the Margarita Products do not contain tequila, particularly in the context of the other

prominent, false and deceptive statements on the front packaging indicating that the products do

contain tequila. As a result of the foregoing, no reasonable consumer would expect that the

Margarita Products do not contain tequila.

       26.     Defendant’s packaging of the Margarita Products is therefore false and misleading.

C.     The Wine Products

       27.     During the relevant class period, Defendant has manufactured and sold beverages

it conspicuously calls a “ROSÉ” or “SANGRIA” “SPRITZ” on the packaging (the “Wine

Products”):




       28.     It is common knowledge, and indeed definitional, that Rosé is a type of wine and that

Sangrias contain wine. When consumers order Rosé or a Sangria at bars or other establishments selling



                                                 8
                  Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 9 of 34




alcoholic beverages, they reasonable expect to receive wine or a wine-based beverage.

           29.      Indeed, the Merriam-Webster dictionary defines “Rosé” as “a light pink table wine

made from red grapes by removing the skins after fermentation has begun”6 and defines “Sangria” as

“a usually iced punch typically made of red wine, fruit or fruit juice, and soda water.”7

           30.      Moreover, the term “Spritz” is well known as a wine-based cocktail.

           31.      Thus, reasonable consumers of the Wine Products expect that based on the words

“ROSÉ” and “SANGRIA” on the package of the Wine Products, the products would contain wine.

This belief is further reinforced by the images of wine glasses on the packaging.

           32.      In addition, Defendant goes to great lengths to give consumers the false impression

that the Wine Products contain wine. For example, in one commercial for the Wine Products,8

called “Subtle Notes,” a woman is seen standing in front of a wine cellar, holding a wine glass

filled with one of the Ritas™ Spritz products. The commercial starts with the woman saying,

“Welcome to a tasting of new Ritas Spritz”. The woman continues to provide the audience with

the different “tasting notes” for the product. Tasting notes are most commonly associated with

wine.

           33.      However, unbeknownst to those consumers, the Wine Products do not contain any

wine.




6
    https://www.merriam-webster.com/dictionary/ros%C3%A9
7
    https://www.merriam-webster.com/dictionary/sangria
8
    https://www.ispot.tv/ad/IPtP/ritas-spritz-subtle-notes



                                                             9
              Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 10 of 34




       34.      Moreover, nowhere on the front, sides, or top panel of the packaging (the consumer

facing panels) does Defendant state that the Wine Products do not have wine, or that the Wine

Products are actually just flavored beers that taste like wine. Instead, the bottom panel of the

packaging, where no reasonable consumer would look prior to purchase, contains a small font

statement that the Wine Products are actually “Flavored Malt Beverage[s]”. In any event, to the

extent seen on the underside packaging, reasonable consumers are unlikely to understand the

foregoing “malt beverage” statement as meaning that the Wine Products do not contain wine,

particularly in the context of the other prominent, false and deceptive statements on the front

packaging indicating that the products do contain wine. As a result of the foregoing, no reasonable

consumer would expect that the Wine Products do not contain wine.

       35.      Defendant’s packaging and advertising of the Wine Products is therefore false and

misleading.



                                                10
             Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 11 of 34




D.     The Mojito Products

       36.     During the relevant class period, Defendant has manufactured and sold beverages

it conspicuously calls a “MOJITO” and “SPARKLING CLASSIC COCKTAIL” on the packaging

(the “Mojito Products”):




       37.     It is common knowledge, and indeed definitional, that a mojito contains rum. When

consumers order mojitos at bars or other establishments selling alcoholic beverages, they

reasonable expect to receive a cocktail containing rum.

       38.     The Merriam-Webster dictionary defines a “mojito” as “a cocktail made of rum,

sugar, mint, lime juice, and soda water.”9


9
  https://www.merriam-webster.com/dictionary/mojito?utm_campaign=sd&utm_medium=serp&utm_source=jsonld
(emphasis added).



                                                 11
                 Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 12 of 34




           39.      Moreover, the IBA recognizes a “mojito” as a classic cocktail made with rum.10

           40.      Thus, reasonable consumers of the Mojito Products expect that based on the word

“MOJITO” and “SPARKLING CLASSIC COCKTAILS” on the package of the Mojito Products,

the products would contain rum.

           41.      However, unbeknownst to those consumers, the Mojito Products do not contain

rum.

           42.      Moreover, nowhere on the front, sides, or top panel of the packaging (the consumer

facing panels) does Defendant state that the Mojito Products do not have rum, or that the Mojito

Products are actually just flavored beers that taste like a mojito. Instead, the bottom panel of the

packaging, where no reasonable consumer would look prior to purchase, contains a small font

statement that the Mojito Products are actually malt beverages. In any event, to the extent seen on

the underside packaging, reasonable consumers are unlikely to understand the foregoing “malt

beverage” statement as meaning that the Mojito Products do not contain rum, particularly in the

context of the other prominent, false and deceptive statements on the front packaging indicating

that the products do contain rum. As a result of the foregoing, no reasonable consumer would

expect that the Mojito Products do not contain rum.

           43.      Defendant’s packaging of the Mojito Products is therefore false and misleading.

E.         Competitor Brands Sell “Margaritas” That Contain Tequila

           44.      Consumers’ expectation that the Margarita Products contain tequila is even more

reasonable given that competitor brands of the Margarita Products market and sell canned and

other ready to go “Margarita” cocktails that do actually contain tequila.




10
     https://iba-world.com/cocktails/mojito/



                                                    12
             Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 13 of 34




       45.     For example, the following competitor brands label or package their products as a

“Margarita” and include tequila as an ingredient:




                                               13
Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 14 of 34




                            14
             Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 15 of 34




       46.     The foregoing examples, which are among the many, demonstrate that the market

and consumers have associated the cocktail name “margarita” with a beverage containing tequila.

Thus, consumers reasonably expect that the Margarita Products, marketed as “Margarita” as well,

will contain tequila as well.

F.     Competitor Brands Sell “Mojitos” That Contain Rum

       47.     Consumers’ expectation that the Mojito Products contain rum is even more

reasonable given that competitor brands of the Mojito Products market and sell canned and other

ready to go “Mojito” cocktails that do actually contain rum.

       48.     For example, the following competitor brands label or package their products as a

“Mojito” and include rum as an ingredient:




                                               15
             Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 16 of 34




       49.     The foregoing examples, which are among the many, demonstrate that the market

and consumers have associated the cocktail name “mojito” with a beverage containing rum. Thus,

consumers reasonably expect that the Mojito Products, marketed as “Mojito” as well, will contain

rum as well.

G.     Competitor Brands Sell “Sangrias” and “Rosé” That Contain Wine

       50.     Consumers’ expectation that the Wine Products contain wine is even more

reasonable given that competitor brands of the Wine Products market and sell canned and other

ready to go “Sangria” and “Rosé” beverages that do actually contain wine.

       51.     For example, the following competitor brands label or package their products as a

“Sangria” or “Rosé” and contain wine:




                                              16
Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 17 of 34




                            17
Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 18 of 34




                            18
               Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 19 of 34




         52.      The foregoing examples, which are among the many, demonstrate that the market

and consumers have associated the words “Sangria” and “Rosé” with wine. Thus, consumers

reasonably expect that the Wine Products, marketed as “Sangria” or “Rosé” as well, will contain

wine as well.

H.       Plaintiffs and Class Members Were Deceived and Injured

         53.      Plaintiffs and other Class members have been, and will continue to be, deceived or

misled by Defendant’s false and deceptive packaging of the Products.

         54.      Plaintiffs and other Class members purchase, and pay a premium for, the Products

based on the beverage names “Margarita,” “Mojito,” “Rosé,” and/or “Sangria,” reasonably

believing that the Products will contain tequila, rum, or wine.

         55.      Reasonable consumers did not know, and had no reason to know, that the Products

were, and continue to be, falsely and deceptively packaged. Nowhere on the front, sides, or top

panel of the packaging (the consumer facing panels) does Defendant state that the Products do not

have distilled liquor or wine, or that the Products are actually just flavored beers that taste like

margaritas, mojitos or wines. Instead, the bottom panel of the packaging, where no reasonable

consumer would look prior to purchase, contains a small font statement indicating that the Products

are malt beverages. Research indicates that 90% of consumers make a purchase after only visually

examining the front of the packaging without physically having the product in their hands.11 In

any event, as described above, even if consumers say the “malt beverage statements” on the

underside panel, reasonable consumers are unlikely to understand the “malt beverage” statements

as meaning that the Products do not contain tequila, rum, or wine, respectively, particularly in the




11
  Clement, J., Visual influence on in-store buying decisions: an eye-track experiment on the visual influence of
packaging design, 23 Journal of Marketing Management, 917−928 (2007).



                                                         19
             Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 20 of 34




context of the other prominent, false and deceptive statements on the consumer facing panels of

the packaging.

       56.       As a result of the foregoing, no reasonable consumer would expect that the Products

would not contain distilled liquor and wine.

       57.       The false belief created by Defendant’s Products’ packaging is a material factor in

influencing consumer purchase decisions because it relates to the contents of the Products. To the

detriment of consumers, Defendant’s packaging entices consumers to pay for what they believe

are beverages containing tequila, rum, or wine, when they do not.

       58.       Had Plaintiffs and the Class members known the truth about the Products, they

would not have purchased the Products and/or would not have paid the prices they paid for the

Products.

       59.       Plaintiffs and Class members were all harmed by purchasing Defendant’s Products

because they did not receive what they paid for, and, as a result, lost money and property.

       60.       Each Class member has been exposed to the same or substantially similar deceptive

practice, as each of the Margarita Products sold during the class period were called “Margarita,”

as each of the Mojito Products sold during the class period were called “Mojito,” and as each of

the Wine Products sold during the class period were called “Sangria” and/or “Rosé.” Moreover,

none of the Margarita Products sold during the class period contained tequila, none of the Mojito

Products sold during the class period contained rum, and none of the Wine Products sold during

the class period contained wine.

       61.       Defendant has intentionally used commonly known cocktail and wine names on its

packaging in order to induce Plaintiffs and other reasonable consumers to purchase and/or pay

more for the Products than they otherwise would have. Defendant knew, or reasonably should have




                                                 20
              Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 21 of 34




known, that consumers would rely on the common cocktail and wine names on the packaging of

the Products and reasonably believe the Products contained tequila, rum, or wine.

I.      Defendant’s Packaging Of The Margarita Products And Mojito Products Violates
        Federal Regulations

        62.     The packaging and advertising of flavored malt beverages, such as the Products

here, is governed by 27 C.F.R. Part 7.

        63.     27 C.F.R. 7.29 lists certain prohibited practices in regard to statements made on

“containers” of all flavored malt beverages. 27 C.F.R. 7.29(a) states that “Containers of malt

beverages, or any labels on such containers, or any carton, case, or individual covering of such

containers, used for sale at retail, or any written, printed, graphic, or other material accompanying

such containers to the consumer, must not contain: . . . (7) Any statement, design, device, or

representation that tends to create a false or misleading impression that the malt beverage contains

distilled spirits or is a distilled spirits product.”

        64.     While the same provision may permit “[t]he use of a cocktail name as a brand name

or fanciful name of a malt beverage,” it only does so if “the overall label does not present a

misleading impression about the identity of the product.” 27 C.F.R. 7.29(a)(7)(iii).

        65.     The containers of the Margarita Products and Mojito Products violate 27 C.F.R.

7.29(a) because they contain statements, designs, and representations that create a false and

misleading impression that the Products, which are malt beverages, contain certain distilled spirits.

Namely, the word “MARGARITA” on the container of the Margarita Products, as well as the

image of the salted margarita glass, are statements, designs and representations that create a

misleading impression that the Margarita Products contain tequila. Moreover, the word “MOJITO”

on the container of the Mojito Products is a statement and representation that creates a misleading

impression that the Mojito Products contain rum.



                                                        21
              Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 22 of 34




        66.     Moreover, while Defendant’s use of the words “MARGARITA” or “MOJITO”

may constitute a “use of a cocktail name as a brand name or fanciful name of a malt beverage” it

is not permitted under the provision because the “overall label does [] present a misleading

impression about the identity of the product.” 27 C.F.R. 7.29(a)(7)(iii). Namely, nothing on the

consumer facing panels of the packaging of the Products indicates that the Products do not contain

distilled spirits or that the Products are simply just flavored beers which taste like distilled spirits.

Instead, consumers reasonably only see the cocktail names and commonly associated images of

them (margarita glass).

        67.     As such, Defendant has violated 27 C.F.R. 7.29(a) in regard to the packaging of the

Margarita Products and Mojito Products.

J.      Regulatory Agencies Are Concerned About Misleading Cocktail Names Used On
        Malt Beverages

        68.     Compliance Matters 97-1, issued by the Bureau of Alcohol, Tobacco and Firearms

(“ATF”), states that:

        ATF will continue not approving, as part of the fanciful name, the unmodified use
        of terms such as “Piña Colada”, “Margarita”, or “Sangria”. Although these are not
        recognized as distinct class and types, they are understood by the consumer to be
        distilled spirits or wine based products. Flavored malt beverage products of this type
        must contain a margarita flavor, piña colada flavor, or sangria flavor and may only
        use these terms as a part of the fanciful name provided that the word “flavored”
        clearly appears as a part of the fanciful name (e.g., “Piña Colada Flavored Malt
        Beverage”, “Margarita Flavored Malt Beverage”, “Sangria Flavored Malt Beverage”
        etc.)

        69.     On April 8, 2002, the ATF issued ATF Ruling 2002-2, a ruling which interprets the

foregoing regulations in 27 C.F.R. 7 regarding the packaging and advertising of flavored malt

beverages.12 Of note, the ruling included the following observations and findings:


12
  https://www.ttb.gov/images/pdfs/rulings/2002-
2.htm#:~:text=ATF%20Ruling%202002%2D2&text=Purpose.,the%20provisions%20of%20ATF%20Rul.



                                                   22
             Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 23 of 34




               a.     “ATF believes the association drawn between distilled spirits and malt

                      beverages through the use of well-known distilled spirits brand names and

                      terms on labels of flavored malt beverages causes confusion for consumers,

                      the media, and State regulatory and taxing organizations. ATF believes this

                      practice is confusing and leads consumers to believe distilled spirits are

                      present in these flavored malt beverages.” Id.

               b.     “ATF believes that the depiction of a malt beverage product as a distilled

                      spirits product, or the likening of a malt beverage to a distilled spirits

                      product is misleading, and creates a misleading impression as to the identity

                      of the malt beverage.” Id.

                              CLASS ACTION ALLEGATIONS

       70.     Plaintiffs, pursuant to Federal Rules of Civil Procedure 23(a) and 23(b)(2) and

(b)(3), bring this action on behalf all persons who purchased any of the Products in New York for

personal, family, or household purposes, within the applicable statute-of-limitations period (the

“New York Class” or “Class”).

       71.     Excluded from the New York Class are Defendant, its parents, subsidiaries,

affiliates, officers, and directors; all persons who make a timely election to be excluded from the

New York Class; the judge to whom this case is assigned and any immediate family members

thereof; and any persons who assert claims for personal injury.

       72.     Plaintiffs reserve the right to modify or amend the definition of the proposed Class

after having had an opportunity to conduct discovery.

       73.     Plaintiffs are members of the New York Class.




                                                23
             Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 24 of 34




       74.     Numerosity. The members of the Class are so numerous that individual joinder of

all Class members is impracticable. Defendant has sold at least thousands of packages of the

Products to Class members. There are likely at least thousands of Class members.

       75.     Commonality and Predominance. This action involves common questions of law

and fact, which predominate over any questions affecting individual Class members, including,

without limitation:

               a.      Whether the representations discussed herein that Defendant made about

                       the Products were or are false, misleading, or likely to deceive a reasonable

                       consumer;

               b.      Whether the representations discussed herein were material to a reasonable

                       consumer;

               c.      Whether Defendant’s conduct violates public policy;

               d.      Whether Defendant’s conduct constitutes violations of the laws and/or

                       regulations asserted herein;

               e.      Whether Plaintiffs and the other Class members have been injured and the

                       proper measure of their losses as a result of those injuries; and

               f.      Whether Plaintiffs and the other Class members are entitled to injunctive,

                       declaratory, or other equitable relief.

       76.     Typicality. Plaintiffs’ claims are typical of those of the other Class members

because, among other things, Plaintiffs and all Class members were injured in a similar manner

through the uniform conduct by Defendant described herein.

       77.     Adequacy of Representation. Plaintiffs are adequate representatives of the Class

because Plaintiffs’ interests do not conflict with the interests of the other Class members Plaintiffs




                                                 24
             Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 25 of 34




seek to represent. In addition, Plaintiffs have retained counsel competent and experienced in

complex commercial and class action litigation. Plaintiffs and their counsel intend to prosecute

this action vigorously for the benefit of the Class, and the interests of the Class members will be

fairly and adequately protected by Plaintiffs and their counsel.

       78.     Declaratory and Injunctive Relief. Defendant has acted or refused to act on

grounds generally applicable to Plaintiffs and the other Class members, thereby making

appropriate final injunctive relief and declaratory relief, as described below, with respect to the

Class as a whole.

       79.     Superiority. A class action is superior to any other available means for the fair and

efficient adjudication of this controversy, and no unusual difficulties are likely to be encountered

in the management of this class action. The damages or other financial detriment suffered by

Plaintiffs and the other Class members are relatively small compared to the burden and expense

that would be required to individually litigate their claims against Defendant, making it

impracticable for Class members to individually seek redress for Defendant’s wrongful conduct.

Even if Class members could afford individual litigation, the court system could not.

Individualized litigation creates a potential for inconsistent or contradictory judgments and

increases the delay and expense to all parties and the court system. By contrast, the class action

device presents far fewer management difficulties, and provides the benefits of single adjudication,

economies of scale, and comprehensive supervision by a single court.

                                     CAUSES OF ACTION

                                           COUNT I
                             Violation of N.Y. Gen. Bus. Law § 349
                               (on behalf of the New York Class)

       80.     Plaintiffs re-allege and incorporate Paragraphs 1-79 as if fully set forth herein.

       81.     Plaintiffs bring this claim individually and on behalf of the New York Class.


                                                 25
             Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 26 of 34




       82.     New York General Business Law (“GBL”) § 349 declares unlawful “[d]eceptive

acts or practices in the conduct of any business, trade or commerce . . .” GBL § 349(a).

       83.     The practices alleged herein – namely, deceiving consumers into believing that the

Products contain distilled liquors or wine when they do not – are unfair, deceptive, and misleading,

in violation of GBL § 349.

       84.     The foregoing deceptive acts and practices were directed at Plaintiffs and other

members of the New York Class.

       85.     Defendant’s misrepresentations regarding the Products are material to a reasonable

consumer because they relate to the content and ingredients of the Products. A reasonable

consumer attaches importance to such representations and is induced to act thereon in making

purchase decisions.

       86.     Plaintiffs and members of the New York Class have been injured as a direct and

proximate result of Defendant’s violations described above as they would have paid significantly

less for the Products had they known that they do not contain distilled liquors or wine.

       87.     As a result of Defendant’s unlawful action, Plaintiffs and members of the New York

Class seek to enjoin Defendant’s deceptive and unlawful acts and practices described herein to

recover actual damages, fifty dollars or both, whichever is greater, as well as treble damages,

reasonable attorneys’ fees, and all other remedies this Court deems proper.

                                           COUNT II
                             Violation of N.Y. Gen. Bus. Law § 350
                               (on behalf of the New York Class)

       88.     Plaintiffs re-allege and incorporate Paragraphs 1-79 as if fully set forth herein.

       89.     Plaintiffs bring this claim individually and on behalf of the New York Class.




                                                 26
             Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 27 of 34




       90.     GBL § 350 provides in relevant part: “False advertising in the conduct of any

business, trade or commerce . . . in this state is hereby declared unlawful.”

       91.     In turn, GBL § 350 defines false advertising as:

       “advertising, including labeling, of a commodity . . . if such advertising is
       misleading in a material respect. In determining whether any advertising is
       misleading, there shall be taken into account (among other things) not only
       representations made by statement, word, design, device, sound or any combination
       thereof, but also the extent to which the advertising fails to reveal facts material in
       the light of such representations with respect to the commodity . . . to which the
       advertising relates under the conditions prescribed in said advertisement, or under
       such conditions as are customary or usual.”

       92.     Defendant’s actions are untrue and misleading through their deceptive packaging

of the Products, which deceives consumers into believing that the Products contain distilled liquors

or wine when they do not.

       93.     The foregoing misleading acts and practices were directed at Plaintiffs and

members of the New York Class.

       94.     Defendant’s misrepresentations regarding the Products are material to a reasonable

consumer because they relate to the content and ingredients of the Products. A reasonable

consumer attaches importance to such representations and is induced to act thereon in making

purchase decisions.

       95.     The foregoing misrepresentations have resulted in consumer injury or harm to the

New York public.

       96.     Plaintiffs and members of the New York Class have been injured as a direct and

proximate result of Defendant’s violations described above as they would not have purchased the

Products, or would have paid significantly less for them, had they known that the Products do not

contain distilled liquors or wine.




                                                 27
              Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 28 of 34




       97.      As a result of Defendant’s unlawful action, Plaintiffs and members of the New York

Class seek to enjoin Defendant’s misleading and unlawful acts and practices described herein, to

recover actual damages or five hundred dollars per violation, whichever is greater (or both), as

well as treble damages, reasonable attorneys’ fees, and all other remedies this Court deems proper.

                                            COUNT III
                                   Breach of Express Warranty
                                 (on behalf of the New York Class)

       98.      Plaintiffs re-allege and incorporate Paragraphs 1-79 as if fully set forth herein.

       99.      Plaintiffs bring this claim individually and on behalf of the New York Class.

       100.     New York’s express warranty statute provide that: “(a) Any affirmation of fact or

promise made by the seller to the buyer which relates to the goods and becomes part of the basis

of the bargain creates an express warranty that the goods shall conform to the affirmation or

promise,” and “(b) Any description of the goods which is made part of the basis of the bargain

creates an express warranty that the goods shall conform to the description.” N.Y. U.C.C. Law

§ 2-313.

       101.     Plaintiffs and members of New York Class formed a contract with Defendant at the

time they purchased the Products. Defendant has expressly warranted on the packaging of the

Products that each of the Margarita Products are “Margaritas,” that the Mojito Products are

“Mojitos,” and that the Wine Products are “Sangria” or “Rosé.” These representations: (1) are

affirmations of fact or promises made by Defendant to consumers that the Products contain

distilled liquors or wine; (2) became part of the basis of the bargain to purchase the Products when

Plaintiffs and other class members relied on the representations; and (3) created an express

warranty that the Products would conform to the affirmations of fact or promises. In the alternative,

the representations about the Products are descriptions of goods which were made as part of the




                                                  28
              Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 29 of 34




basis of the bargain to purchase the Products, and which created express warranties that the

Products would conform to the product descriptions.

       102.     Plaintiffs and members of New York Class reasonably and justifiably relied on the

foregoing express warranties, believing that Products did in fact conform to the warranties.

       103.     All conditions precedent to Defendant’s liability under the above-referenced

contract have been performed by Plaintiffs and members of New York Class.

       104.     Defendant has breached the express warranties made to Plaintiffs and members of

New York Class by failing to provide products with distilled liquors or wine.

       105.     Plaintiffs and members of New York Class paid a premium price for the Products

but did not obtain the full value of the Products as represented. If Plaintiffs and members of New

York Class had known of the true nature of the Products, they would not have purchased them or

would have paid significantly less for them.

       106.     As a result of Defendant’s breach of express warranties, Plaintiffs and members of

New York Class suffered injury and deserve to recover all damages afforded under the law.

       107.     Within a reasonable amount of time after Plaintiffs discovered that Defendant did

in fact breach the foregoing express warranties, Plaintiffs notified Defendant of the breach.

                                          COUNT IV
                        Breach of Implied Warranty of Merchantability
                               (on behalf of the New York Class)

       108.     Plaintiffs re-allege and incorporate Paragraphs 1-79 as if fully set forth herein.

       109.     Plaintiffs bring this claim individually and on behalf of the New York Class.

       110.     New York’s implied warranty law provides that “a warranty that the goods shall be

merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods

of that kind.” N.Y. U.C.C. Law § 2-314.




                                                  29
              Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 30 of 34




       111.     New York’s implied warranty law also states that “[g]oods to be merchantable must

be at least such as . . . (f) conform to the promises or affirmations of fact made on the container or

label if any.” N.Y. U.C.C. Law § 2-314(2)(f).

       112.     Defendant is a merchant with respect to the sale of flavored malt beverages,

including the Products at issue here. Therefore, a warranty of merchantability is implied in every

contract for sale of the Products to New York consumers.

       113.     By advertising the Products with their current containers (packaging), Defendant

made an implied promise that each Margarita Product was a “Margarita” and therefore contained

tequila, that each Mojito Product was a “Mojito” and therefore contained rum, and that each Wine

Product was a “Sangria” or “Rosé” and therefore contained wine. By brewing and selling the

Products without any of the foregoing distilled liquors or wines, Defendant has not “conformed to

the promises . . . made on the container” of the Products. Plaintiffs and members of the New York

Class did not receive the goods as impliedly warranted by Defendant to be merchantable.

       114.     Therefore, the Products are not merchantable under New York law and Defendant

has breached its implied warranty of merchantability in regard to the Products.

       115.     If Plaintiffs and members of the New York Class had known of the true nature of

the Products, they would not have purchased them or would have paid significantly less for them.

Therefore, as a direct and/or indirect result of Defendant’s breach, Plaintiffs and members of the

New York Class have suffered injury and deserve to recover all damages afforded under the law.

                                            COUNT V
                                       Common Law Fraud
                                 (on behalf of the New York Class)

       116.     Plaintiffs re-allege and incorporate Paragraphs 1-79 as if fully set forth herein.

       117.     Plaintiffs bring this claim individually and on behalf of the New York Class.




                                                  30
              Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 31 of 34




       118.     Defendant has willfully, falsely, and knowingly formulated and manufactured

Products without distilled liquors or wine. Despite this, however, Defendant has intentionally

represented that the Products are “Margaritas,” “Mojitos,” “Sangrias,” or “Rosé.” Therefore,

Defendant has made intentional misrepresentations as to the Products.

       119.     Defendant’s misrepresentations are material (i.e., the type of misrepresentations to

which a reasonable person would attach importance and would be induced to act thereon in making

purchase decisions), because they relate to the composition and ingredients of the Products.

       120.     Defendant knew or recklessly disregarded the fact that the Products did not in fact

contain distilled liquors or wine.

       121.     Defendant intended that Plaintiffs and other consumers rely on the misleading

representations, as the representations are made conspicuously on the front of the packaging of

each of the Products.

       122.     Plaintiffs and members of the New York Class have reasonably and justifiably

relied on Defendant’s misrepresentations when purchasing the Products and had the correct facts

been known, would not have purchased the Products or would not have purchased them at the

prices at which they were offered.

       123.     Therefore, as a direct and proximate result of Defendant’s fraud, Plaintiffs and

members of the New York Class have suffered economic losses and other general and specific

damages, including but not limited to the amounts paid for the Products, and any interest that

would have accrued on those monies, all in an amount to be proven at trial.

                                           COUNT VI
                               Unjust Enrichment/Quasi-Contract
                                (on behalf of the New York Class)

       124.     Plaintiffs re-allege and incorporate Paragraphs 1-79 as if fully set forth herein.




                                                  31
              Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 32 of 34




       125.     Plaintiffs bring this claim individually and on behalf of the New York Class.

       126.     At all times relevant hereto, Defendant deceptively marketed, advertised, and sold

the Products to Plaintiffs and the New York Class members.

       127.     Plaintiffs and members of the New York Class conferred upon Defendant non-

gratuitous payments for the Products that they would not have if not for Defendant’s deceptive

packaging of the Products. Defendant accepted or retained the non-gratuitous benefits conferred

by Plaintiffs and members of the New York Class, with full knowledge and awareness that, as a

result of Defendant’s deception, Plaintiffs and members of the New York Class were not receiving

a product of the quality, nature, fitness, or value that had been represented by Defendant and

reasonable consumers would have expected.

       128.     Defendant has been unjustly enriched in retaining the revenues derived from

purchases of the Products by Plaintiffs and members of the New York Class. Defendant’s retention

of that benefit under these circumstances is unjust and inequitable because Defendant

misrepresented, among other things, that its Products possessed a characteristic that the Products

did not, in fact, possess. Defendant’s misrepresentations caused injuries to Plaintiffs and members

of the New York Class because they paid a price premium due to the misleading advertising.

       129.     Retaining the non-gratuitous benefits conferred upon Defendant by Plaintiffs and

members of the New York Class under these circumstances made Defendant’s retention of the

non-gratuitous benefits unjust and inequitable. Thus, Defendant must pay restitution to Plaintiffs

and members of the New York Class for unjust enrichment, as ordered by the Court.




                                                32
            Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 33 of 34




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of the other members of the proposed

New York Class, respectfully request that the Court enter judgment in their favor and against

Defendant as follows:

       A.      Certifying the New York Class as requested herein, designating Plaintiffs as class

representatives and appointing the undersigned counsel as class counsel;

       B.      Declaring that Defendant is financially responsible for notifying the New York

Class members of the pendency of this suit;

       C.      Ordering restitution and disgorgement of all profits and unjust enrichment

Defendant obtained from Plaintiffs and the New York Class members as a result of Defendant’s

unlawful, unfair and fraudulent business practices;

       D.      Ordering payment of damages as permitted by law, including actual, compensatory,

statutory, and punitive damages, to the full extent permitted by law;

       E.      Ordering injunctive relief as permitted by law or equity, including enjoining

Defendant from continuing the unlawful practices as set forth herein, and ordering Defendant to

engage in a corrective advertising campaign;

       F.      Ordering Defendant to pay attorneys’ fees and litigation costs to Plaintiffs and the

other members of the New York Class;

       G.      Ordering Defendant to pay both pre- and post-judgment interest on any amounts

awarded; and

       H.      Ordering such other and further relief as may be just and proper.




                                                33
          Case 7:20-cv-07451 Document 1 Filed 09/11/20 Page 34 of 34




                                 JURY TRIAL DEMANDED
      Plaintiffs hereby demand a trial by jury of all claims in this Complaint so triable.

DATED: September 11, 2020                    FARUQI & FARUQI LLP

                                             By: /s/ Innessa M. Huot
                                                 Innessa M. Huot (IH-1916)

                                             685 Third Avenue, 26th Floor
                                             New York, NY 10017
                                             Tel: 212-983-9330
                                             Fax: 212-983-9331
                                             E-mail: ihuot@faruqilaw.com

                                             FARUQI & FARUQI LLP
                                             Timothy J. Peter (pro hac vice forthcoming)
                                             1617 John F. Kennedy Boulevard, Suite 1550
                                             Philadelphia, PA 19103
                                             Tel: (215) 277-5770
                                             Fax: (215) 277-5771
                                             E-mail: tpeter@faruqilaw.com

                                             Attorneys for Plaintiffs




                                               34
